Citation Nr: 1342607	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-36 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from November 1959 to August 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

At least some portion of the Veteran's bilateral hearing loss is related to the noise exposure he experienced during active service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated in August 2007 and in his June 2008 Notice of Disagreement (NOD), the Veteran asserted entitlement to service connection for bilateral hearing loss on the basis that he was exposed to noise from firing weapons on the range, that he was located near an airstrip with aircraft taking off and landing, and that he served as a radio operator, with high-frequency Morse code and voice operations with the use of headsets and handsets for 12-hour shifts.  In his August 2007 claim, he reported that he began to experience hearing loss during service, in December 1959. 

The Board concedes that the Veteran experienced acoustic trauma in service as a result of his military duties.  His service separation form, his DD-214, indicates that his military occupational specialty (MOS) was radio operator.  He has offered competent testimony as to his in-service noise exposure, and there is no indication that the Veteran is not credible.

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

 Objective findings at the time of the Veteran's entry into service in November 1959 revealed that his puretone thresholds, in decibels, for the right ear were 0 (10), 0 (10), 0 (10), 5 (10), 0 (10), and for the left ear were 0 (10), 0 (10), 10 (20), 30 (35), 20 (30), both measured at 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  In December 1959, his puretone thresholds, in decibels, for the right ear were 0 (15), 0 (10), -5 (5), -5 (0), 0 (10), and for the left ear were 0 (15), 0 (10), 15 (25), 30 (35), 20 (10), both measured at 500, 1000, 2000, 4000, and 8000 Hertz, respectively.  Upon separation from service, in August 1964, his puretone thresholds, in decibels, for the right ear were 5 (20), 5 (15), 5 (15), 5 (15), 30 (35), 40 (50), and for the left ear were 5 (20), 5 (15), 5 (15), 5 (15), 30 (35), 40 (50), both measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.

On VA examination in February 2008, he presented with bilateral hearing loss that meets the VA requirements for consideration as a disability, as he demonstrated an auditory threshold of 40 decibels or more at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 3.385.  He reported hearing loss, first noticed during service, and noted that he worked as an air-to-ground radio operator with exposure to static over headsets.  He denied recreational and post-service occupational noise exposure.  The examiner opined that the Veteran's change in hearing acuity during service was most likely due to his military noise exposure; however, the significant changes in his hearing acuity since that time cannot be attributed to noise exposure and are most likely due to another etiology.  

The VA examiner's opinion appears to be negative evidence in this case in that the examiner essentially offers an opinion to the effect that the decrease in the Veteran's hearing acuity since separation from service cannot be attributed to military noise.  However, it is significant that the VA examiner attributed at least some portion of the Veteran's bilateral hearing loss to the noise exposure he experienced during active service.  

There is evidence of a current disability, bilateral hearing loss that meets the VA requirements for consideration as a disability; evidence of an in-service event or injury, acoustic trauma as well as decreased bilateral hearing acuity; and evidence of a relationship between the current disability and service.  Service connection for bilateral hearing loss is thus granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


